FILE COPY




               IN THE SUPREME COURT OF TEXAS

                                         NO. 15-0944

     THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS, PETITIONER

                                               V.

                                   C.W.H., RESPONDENT                            11/30/2017

                                         MANDATE

       To the Trial Court of Nacogdoches County, Greetings:
       Before our Supreme Court on October 20, 2017, the Cause, upon petition for review, to
revise or reverse your Judgment.
       No. 15-0944 in the Supreme Court of Texas
       No. 12-15-00062-CV in the Twelfth Court of Appeals
       No. C0824736 in the 145th District Court of Nacogdoches County, Texas, was
determined; and therein our said Supreme Court entered its judgment or order in these words:


       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review
from the Court of Appeals for the Twelfth District, and having considered the appellate record,
briefs, and counsels’ argument, concludes that the court of appeals’ judgment should be
affirmed.
       IT IS THEREFORE ORDERED that:

               1)     The court of appeals’ judgment is affirmed;
               2)     The cause is remanded to the trial court for further proceedings consistent
                      with the Court’s opinion; and
               3)     Each party shall bear its own costs in this Court.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for
the Twelfth District and to the 145th Judicial District Court of Nacogdoches County, Texas, for
observance.




                                           Page 1 of 2
                                                                                      FILE COPY




       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,
                                            with the seal thereof annexed, at the City of Austin,
                                            this the 30th day of November, 2017.
                                            Blake A. Hawthorne, Clerk



                                            By Monica Zamarripa, Deputy Clerk




                                           Page 2 of 2